Title: From Thomas Jefferson to Edmund Randolph, 17 April 1793
From: Jefferson, Thomas
To: Randolph, Edmund



Th: J. to E.R.
Apr. 17. 1793.

On the information received from Crosby, and which I directed him to communicate to you, I have prepared the inclosed letter to him according to the President’s instructions. If you approve of it, be so good as to send it on to him. But if you are not satisfied that you can set some effectual process on foot, it would be better to hold it up till the President’s return, that he may not be uselessly committed. I am not certain whether I can come to town to-day. If I do, I will see you; if not, then tomorrow.
